Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 1 of 46




           EXHIBIT 8
                          Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 2 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central


       Claim 14 Elements                                                  Applicability
 A computer program product        Trend Micro Apex Central includes a computer program product embodied on a non‐transitory
 embodied on a non‐transitory      computer readable medium (e.g., Trend Micro threat detection and/or security appliances,
 computer readable medium, the     etc.), the computer program product comprising:
 computer program product
 comprising:                       “About the Web Console

                                   The Apex Central web console provides centralized management, monitoring, and security
                                   visibility for all endpoints and users protected by Trend Micro products registered to the Apex
                                   Central server. The console comes with a set of default settings and values that you can
                                   configure based on your security requirements and specifications. The web console lets you
                                   administer the Apex Central network from any machine using a compatible web browser.

                                   Apex Central supports the following web browsers:
                                   • Microsoft Internet Explorer™ 11
                                   • Microsoft Edge™
                                   • Google Chrome™

                                   Web Console Requirements

                                    Resource      Requirement
                                    Processor     300 MHz Intel™ Pentium™ processor or
                                                  equivalent
                                    RAM           128 MB minimum
                                    Available     30 MB minimum
                                    disk space




                                                     EXHIBIT 8                                                               Page 1
                          Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 3 of 46

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                   Applicability
                                    Browser       Microsoft Internet Explorer™ 11, Microsoft
                                                  Edge™, or Google Chrome™

                                                  Important: When using Internet Explorer to
                                                  access the Apex Central web console, turn off
                                                  Compatibility View.
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 2‐2 to 2‐3
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                   “Attack Discovery Detection Information

                                   Provides general information about threats detected by Attack Discovery

                                    Data            Description
                                    Generated       The date and time the managed product
                                                    generated the data
                                    Received        The date and time Apex Central received
                                                    the data from the managed product
                                    Endpoint        The name of the endpoint
                                    Product         The name of the managed product or
                                                    service
                                    Managing        The display name of the managed product
                                    Server Entity   server in Apex Central to which the
                                                    endpoint reports
                                    Product Version The version of the managed product
                                    Endpoint IP     The IP address of the endpoint
                                    Risk Level      The risk level assigned by Attack Discovery


                                                                                                                    Page 2
                          Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 4 of 46

                                                   PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                   Applicability
                                    Pattern Version    The Attack Discovery pattern number for
                                                       the detection type
                                    Rule ID            The serial number of the detection rule
                                    Rule Name          The rules which specify behaviors to be
                                                       detected by Attack Discovery
                                    Related Objects    The number of detections

                                                       Click the count to view additional details.

                                                       For more information, see Detailed Attack
                                                       Discovery Detection Information on page
                                                       B‐11.
                                    Generated          The time in the agent's local timezone
                                    (Local Time)       when Attack Discovery detected the threat

                                                       The time is displayed with the UTC offset.
                                    Instance ID        The detection ID assigned to the event

                                                       Entries having the same instance ID belong
                                                       under the same event.
                                    Tactics            The MITRE ATT&CK™ tactic(s) detected

                                                       For more information, see
                                                       https://attack.mitre.org/tactics/enterprise
                                                       /.
                                    Techniques         The MITRE ATT&CK™ technique(s)
                                                       detected



                                                                                                     Page 3
                          Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 5 of 46

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                   Applicability
                                                      For more information, see
                                                      https://attack.mitre.org/techniques/enter
                                                      prise/.
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐10
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                   “Threat Encyclopedia

                                   Most malware today consists of blended threats, which combine two or more technologies, to
                                   bypass computer security protocols. Trend Micro combats this complex malware with products
                                   that create a custom defense strategy. The Threat Encyclopedia provides a comprehensive list
                                   of names and symptoms for various blended threats, including known malware, spam,
                                   malicious URLs, and known vulnerabilities.

                                   Go to http://about‐threats.trendmicro.com/us/threatencyclopedia#malware to learn more
                                   about:
                                    • Malware and malicious mobile code currently active or "in the wild"
                                    • Correlated threat information pages to form a complete web attack story
                                    • Internet threat advisories about targeted attacks and security threats
                                    • Web attack and online trend information
                                    • Weekly malware reports”
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 25‐2 to 25‐3
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                   Note: As set forth below, managed product and child server information is equivalent to
                                   memory on the at least one device.

                                   “Understanding the Apex Central Database

                                                                                                                             Page 4
                            Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 6 of 46

                                                  PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                      Applicability

                                     Apex Central uses the Microsoft SQL Server database (db_ApexCentral.mdf) to store data
                                     included in logs, Communicator schedule, managed product and child server information, user
                                     account, network environment, and notification settings.

                                     The Apex Central server establishes the database connection using a System DSN ODBC
                                     connection. The Apex Central installation generates this connection as well as the ID and
                                     password used to access db_ApexCentral.mdf. The default ID is sa. Apex Central encrypts the
                                     password.

                                     To maximize the SQL server security, configure any SQL account used to manage
                                     db_ApexCentral with the following minimum permissions:

                                     •   dbcreator for the server role
                                     •   db_owner role for db_ApexCentral

                                     Logs from managed products contribute to database expansion. Managed products send
                                     various log types to Apex Central.”
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 23‐2
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 code for:                           Trend Micro Apex Central includes code for: accessing at least one data structure (e.g., a
                                     repository of a smaller “sub‐set” of actual vulnerabilities relevant to a particular operating
 accessing at least one data         system/application/version thereof, etc.) identifying a plurality of mitigation techniques (e.g.,
 structure identifying a plurality   threat analysis and/or outbreak control, etc.) that mitigate effects of attacks (e.g.,
 of mitigation techniques that       ransomware, known advanced persistent threat, social engineering attack, vulnerability attack,
 mitigate effects of attacks that    lateral movement, suspicious objects, and/or c&c callback, etc.) that take advantage of
                                     vulnerabilities (e.g., possible vulnerabilities that are relevant to the identified at least one

                                                                                                                                Page 5
                           Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 7 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                      Applicability
 take advantage of                 operating system, etc.), where: each mitigation technique (e.g., threat analysis and/or
 vulnerabilities, where:           outbreak control, etc.) is capable of mitigating an effect of an attack (e.g., ransomware, known
                                   advanced persistent threat, social engineering attack, vulnerability attack, lateral movement,
 each mitigation technique is      suspicious objects, and/or c&c callback, etc.) that takes advantage of a corresponding
 capable of mitigating an effect   vulnerability (e.g., the subset of the possible vulnerabilities that is relevant to the identified at
 of an attack that takes           least one operating system, etc.), and
 advantage of a corresponding
 vulnerability, and                “Vulnerability attack

                                   Malware or hacker attacks that exploits a security weakness typically found in programs and
                                   operating systems.”
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐10
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                   “Procedure
                                   1. Go to Administration > Security Agent Download.
                                   2. Select the operating system.
                                    • Windows 64‐bit: Select to create a 64‐bit MSI installation package for Apex One Security
                                       Agents
                                    • Windows 32‐bit: Select to create a 32‐bit MSI installation package for Apex One Security
                                       Agents
                                    • Mac OS: Select to create a ZIP installation package for Apex One (Mac) Security Agents”
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 9‐3
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                   “About Apex Central




                                                                                                                                  Page 6
                          Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 8 of 46

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                     Applicability
                                   Trend Micro Apex Central™ is a web‐based console that provides centralized management for
                                   Trend Micro products and services at the gateway, mail server, file server, and corporate
                                   desktop levels. Administrators can use the policy management feature to configure and deploy
                                   product settings to managed products and endpoints. The Apex Central web‐based
                                   management console provides a single monitoring point for antivirus and content security
                                   products and services throughout the network. Apex Central enables system administrators to
                                   monitor and report on activities such as infections, security violations, or virus/malware entry
                                   points. System administrators can download and deploy components, such as antivirus pattern
                                   files, scan engines, and antispam rules, throughout the network to ensure up‐to‐date
                                   protection. Apex Central allows both manual and pre‐scheduled updates, and allows the
                                   configuration and administration of products as groups or as individuals for added flexibility.”
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 1‐2
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)


                                    Consideration     Effect
                                    Deployment        Apex Central deploys update components
                                    planning          (for example, virus pattern files, scan
                                                      engines, anti‐spam rules, program
                                                      updates) to products based on
                                                      Deployment Plans. These plans deploy to
                                                      Product Directory folders, rather than
                                                      individual products. A well‐structured
                                                      directory therefore simplifies the
                                                      designation of recipients.
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)


                                                                                                                             Page 7
                          Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 9 of 46

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                 Applicability
                                   “Provides detailed information about managed products registered to the Apex Central server,
                                   such as the managed product version and build number, and the managed product server
                                   operating system

                                   …

                                   Table 1. Product Status Information Data View

                                    Operating System The operating system on the managed
                                                      product server or Security Agent
                                                      endpoint
                                    OS Version        The version of the operating system on
                                                      the managed product server or Security
                                                      Agent endpoint
                                    OS Service Pack   The service pack number of the
                                                      operating system on the managed
                                                      product server or Security Agent
                                                      endpoint
                                   Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center

                                    Feature         Description
                                    ...             ...
                                    Vulnerability   Integration with Vulnerability Protection
                                    Protection      protects Apex One users by automating the
                                    Integration     application of virtual patches before official
                                                    patches become available. Trend Micro
                                                    provides protected endpoints with
                                                    recommended Intrusion Prevention rules

                                                                                                                          Page 8
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 10 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                  Applicability
                                                    based on your network performance and
                                                    security priorities.
                                    ...             ...
                                   https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                   help/introduction/introducing‐control‐/whats‐new‐in‐this‐ve.aspx

                                   “Intrusion Prevention Rules

                                   The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by
                                   Apex Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content
                                   of network packets (and sequences of packets). Based on the conditions set within the
                                   Intrusion Prevention Rule, various actions are then carried out on these packets. These actions
                                   include replacing specifically defined or suspicious byte sequences, or completely dropping
                                   packets and resetting the connection.

                                    •  To filter the list of rules, use the Search box to specify full or partial strings that appear in
                                       any of the columns.
                                    • To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                    • To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of
                                       a rule.”
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                   “...
                                   5. In the Certified Safe Software List section, configure the following:
                                   • Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                        that Trend Micro has verified to be safe, using the local pattern.


                                                                                                                                  Page 9
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 11 of 46

                                                  PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                    Applicability

                                       •   Enable the global Certified Safe Software List (Internet access required): Select to
                                           allow network traffic to applications that Trend Micro has verified to be safe, using the
                                           dynamically updated, cloud‐based pattern.

                                           Important: Querying the global Certified Safe Software List requires that you enable
                                           both the Unauthorized Change Prevention Service and the Certified Safe Software
                                           Service.”
                                   https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                   agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

                                   “The Threat Type column displays the following threat types.

                                    Threat Type          Description
                                    Ransomware           Malware that prevents or limits users
                                                         from accessing their system unless a
                                                         ransom is paid
                                    Known Advanced       Intrusions by attackers that aggressively
                                    Persistent Threat    pursue and compromise chosen targets,
                                    (APT)                often conducted in campaigns—a series
                                                         of failed and successful attempts over
                                                         time to get deeper and deeper into a
                                                         target network—and not isolated
                                                         incidents
                                    Social               Malware or hacker attacks that exploits a
                                    engineering          security vulnerability found in
                                    attack               documents, such as a PDF file


                                                                                                                              Page 10
                          Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 12 of 46

                                                    PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                     Applicability
                                       Vulnerability      Malware or hacker attacks that exploits a
                                       attack             security weakness typically found in
                                                          programs and operating systems
                                       Lateral            Searches for directories, email, and
                                       movement           administration servers, and other assets
                                                          to map the internal structure of a
                                                          network, obtain credentials to access
                                                          these systems, and allow the attacker to
                                                          move from system to system
                                       Unknown threats Suspicious objects (IP addresses,
                                                          domains, file SHA‐1 hash values, email
                                                          messages) with the "high" risk level, as
                                                          detected by Deep Discovery Inspector,
                                                          endpoint security products, or other
                                                          products with Virtual Analyzer
                                       C&C callback       Attempts to communicate with a
                                                          command‐and‐control (C&C) server to
                                                          deliver information, receive instructions,
                                                          and download other malware
                                      Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐20
                                      (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 each mitigation technique has a      Trend Micro Apex Central includes each mitigation technique (e.g., threat analysis and/or
 mitigation type including at least   outbreak control, etc.) has a mitigation type including at least one of a patch, a policy setting,
 one of a patch, a policy setting,    or a configuration option (e.g., virtual patches, policy, firewall configuration settings, etc.);
 or a configuration option;
                                       Consideration      Effect


                                                                                                                                  Page 11
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 13 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                    Applicability
                                    Deployment        Apex Central deploys update components
                                    planning          (for example, virus pattern files, scan
                                                      engines, anti‐spam rules, program updates)
                                                      to products based on Deployment Plans.
                                                      These plans deploy to Product Directory
                                                      folders, rather than individual products. A
                                                      well‐structured directory therefore
                                                      simplifies the designation of recipients.
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                   “Provides detailed information about managed products registered to the Apex Central server,
                                   such as the managed product version and build number, and the managed product server
                                   operating system

                                   …

                                   Table 1. Product Status Information Data View

                                    Operating System     The operating system on the managed
                                                         product server or Security Agent
                                                         endpoint
                                    OS Version           The version of the operating system on
                                                         the managed product server or Security
                                                         Agent endpoint
                                    OS Service Pack      The service pack number of the
                                                         operating system on the managed



                                                                                                                         Page 12
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 14 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                 Applicability
                                                       product server or Security Agent
                                                       endpoint
                                   Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center

                                   “...
                                   5. In the Certified Safe Software List section, configure the following:
                                   • Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                        that Trend Micro has verified to be safe, using the local pattern.

                                       •   Enable the global Certified Safe Software List (Internet access required): Select to
                                           allow network traffic to applications that Trend Micro has verified to be safe, using the
                                           dynamically updated, cloud‐based pattern.

                                           Important: Querying the global Certified Safe Software List requires that you enable
                                           both the Unauthorized Change Prevention Service and the Certified Safe Software
                                           Service.

                                   6. In the Exception section, manage the Exception Template List that applies to this policy
                                   only.
                                       The Apex One Firewall automatically populates the Exceptions List with the Exception
                                       Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                       List, the changes only apply to the current policy and not the Exception Template List.

                                       For more information about adding exceptions, see Adding a Firewall Policy Exception
                                       (follow the instructions from step 3).

                                   7. Click Save.”


                                                                                                                              Page 13
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 15 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                   Applicability
                                   https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                   agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

                                   “Detailed Firewall Violation Information

                                   Provides specific firewall configuration information on your network, such as the managed
                                   product that detected the violation, the source and destination of the transmission, and the
                                   total number of firewall violations”

                                    Section                  Settings
                                    Received                 The date and time Apex Central
                                                             received the data from the
                                                             managed product
                                    Generated                The date and time the managed
                                                             product generated the data
                                    Product                  Depending on the related source:
                                    Entity/Endpoint
                                                             •   The display name of the managed
                                                                 product server in Apex Central
                                                             • The name or IP address of the
                                                                 endpoint Product
                                    Product                  The name of the managed product or
                                                             service

                                                             Example: Apex One, ScanMail for
                                                             Microsoft Exchange
                                    Event Type               The type of event that triggered the
                                                             detection

                                                                                                                           Page 14
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 16 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                      Applicability

                                                             Example: intrusion, policy violation
                                    Risk Level               The Trend Micro assessment of risk to
                                                             your network

                                                             Example: High security, low security,
                                                             medium security
                                    Traffic/Connection       The direction of the transmission
                                    Protocol                 The protocol the intrusion uses

                                                             Example: HTTP, SMTP, FTP
                                    Source IP                The source IP address of the detected
                                                             threat
                                    Endpoint Port            The port number of the endpoint under
                                                             attack
                                    Endpoint IP              The IP address of the endpoint
                                    Target Application       The application the intrusion targeted
                                    Description              The detailed description of the incident
                                                             by Trend Micro
                                    Action                   The action taken by the managed
                                                             product

                                                             Example: file cleaned, file quarantined,
                                                             file passed
                                    Detections               The total number of detections




                                                                                                        Page 15
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 17 of 46

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                       Applicability
                                                             Example: A managed product detects
                                                             10 violation instances of the same type
                                                             on one computer

                                                         Detections = 10
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐51 to B‐52
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                    Feature          Description
                                    ...              ...
                                    Vulnerability    Integration with Vulnerability Protection
                                    Protection       protects Apex One users by automating the
                                    Integration      application of virtual patches before official
                                                     patches become available. Trend Micro
                                                     provides protected endpoints with
                                                     recommended Intrusion Prevention rules
                                                     based on your network performance and
                                                     security priorities.
                                    ...              ...
                                   https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                   help/introduction/introducing‐control‐/whats‐new‐in‐this‐ve.aspx

                                   “Intrusion Prevention Rules

                                   The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by
                                   Apex Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content
                                   of network packets (and sequences of packets). Based on the conditions set within the
                                   Intrusion Prevention Rule, various actions are then carried out on these packets. These actions

                                                                                                                           Page 16
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 18 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                     Applicability
                                   include replacing specifically defined or suspicious byte sequences, or completely dropping
                                   packets and resetting the connection.

                                    •  To filter the list of rules, use the Search box to specify full or partial strings that appear in
                                       any of the columns.
                                    • To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                    • To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of
                                       a rule.”
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                   “The Threat Type column displays the following threat types.

                                    Threat Type           Description
                                    Ransomware            Malware that prevents or limits users
                                                          from accessing their system unless a
                                                          ransom is paid
                                    Known Advanced        Intrusions by attackers that aggressively
                                    Persistent Threat     pursue and compromise chosen targets,
                                    (APT)                 often conducted in campaigns—a series
                                                          of failed and successful attempts over
                                                          time to get deeper and deeper into a
                                                          target network—and not isolated
                                                          incidents
                                    Social engineering    Malware or hacker attacks that exploits a
                                    attack                security vulnerability found in
                                                          documents, such as a PDF file


                                                                                                                                 Page 17
                          Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 19 of 46

                                                   PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                     Applicability
                                      Vulnerability        Malware or hacker attacks that exploits a
                                      attack               security weakness typically found in
                                                           programs and operating systems
                                      Lateral movement Searches for directories, email, and
                                                           administration servers, and other assets
                                                           to map the internal structure of a
                                                           network, obtain credentials to access
                                                           these systems, and allow the attacker to
                                                           move from system to system
                                      Unknown threats      Suspicious objects (IP addresses,
                                                           domains, file SHA‐1 hash values, email
                                                           messages) with the "high" risk level, as
                                                           detected by Deep Discovery Inspector,
                                                           endpoint security products, or other
                                                           products with Virtual Analyzer
                                      C&C callback         Attempts to communicate with a
                                                           command‐and‐control (C&C) server to
                                                           deliver information, receive instructions,
                                                           and download other malware
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐20
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 code for:                           Trend Micro Apex Central includes code for: receiving information (e.g., activity at a device,
                                     etc.) in connection with at least one of a plurality of devices (e.g., managed products and
 receiving information in            endpoints, etc.); and
 connection with at least one of a
 plurality of devices; and           “Component Updates


                                                                                                                                Page 18
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 20 of 46

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                   Applicability
                                   The Apex Central server hosts component files that the managed products use to keep your
                                   network protected from the latest security threats.

                                   Keep the components up‐to‐date by running manual or scheduled updates. Apex Central
                                   allows you to perform the following tasks:
                                   • Download the latest component versions from an update source
                                   • Deploy updated components to managed products

                                   “Update Source

                                   Configure the Apex Central server to download components from the Trend Micro
                                   ActiveUpdate server or other update sources. You can specify other update sources if the Apex
                                   Central server is unable to connect to the Trend Micro ActiveUpdate server directly or if you
                                   host an update server in your network.

                                   By default, Apex Central uses a more secure HTTPS connection method to download
                                   components from the Trend Micro ActiveUpdate server.

                                   To access other update sources, Apex Central supports Remote UNC authentication, which
                                   uses a user account from the update source server to share a folder for Apex Central to
                                   download updates.”
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 11‐2
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                    Consideration    Effect
                                    Deployment       Apex Central deploys update components
                                    planning         (for example, virus pattern files, scan
                                                     engines, anti‐spam rules, program updates)

                                                                                                                         Page 19
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 21 of 46

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                     Applicability
                                                      to products based on Deployment Plans.
                                                      These plans deploy to Product Directory
                                                      folders, rather than individual products. A
                                                      well‐structured directory therefore
                                                      simplifies the designation of recipients.
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                   “Provides detailed information about managed products registered to the Apex Central server,
                                   such as the managed product version and build number, and the managed product server
                                   operating system

                                   …

                                   Table 1. Product Status Information Data View

                                    Operating System   The operating system on the managed
                                                       product server or Security Agent
                                                       endpoint
                                    OS Version         The version of the operating system on
                                                       the managed product server or Security
                                                       Agent endpoint
                                    OS Service Pack    The service pack number of the
                                                       operating system on the managed
                                                       product server or Security Agent
                                                       endpoint
                                   Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center



                                                                                                                         Page 20
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 22 of 46

                                                  PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                      Applicability
                                    Feature           Description
                                    ...               ...
                                    Vulnerability     Integration with Vulnerability Protection
                                    Protection        protects Apex One users by automating the
                                    Integration       application of virtual patches before official
                                                      patches become available. Trend Micro
                                                      provides protected endpoints with
                                                      recommended Intrusion Prevention rules
                                                      based on your network performance and
                                                      security priorities.
                                    ...               ...
                                   https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                   help/introduction/introducing‐control‐/whats‐new‐in‐this‐ve.aspx

                                   “Intrusion Prevention Rules

                                   The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by
                                   Apex Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content
                                   of network packets (and sequences of packets). Based on the conditions set within the
                                   Intrusion Prevention Rule, various actions are then carried out on these packets. These actions
                                   include replacing specifically defined or suspicious byte sequences, or completely dropping
                                   packets and resetting the connection.

                                    •   To filter the list of rules, use the Search box to specify full or partial strings that appear in
                                        any of the columns.
                                    •   To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                    •   To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of
                                        a rule.”

                                                                                                                                  Page 21
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 23 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                  Applicability
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                   “...
                                   5. In the Certified Safe Software List section, configure the following:
                                   • Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                        that Trend Micro has verified to be safe, using the local pattern.

                                       •   Enable the global Certified Safe Software List (Internet access required): Select to
                                           allow network traffic to applications that Trend Micro has verified to be safe, using the
                                           dynamically updated, cloud‐based pattern.

                                           Important: Querying the global Certified Safe Software List requires that you enable
                                           both the Unauthorized Change Prevention Service and the Certified Safe Software
                                           Service.

                                   6. In the Exception section, manage the Exception Template List that applies to this policy
                                   only.
                                       The Apex One Firewall automatically populates the Exceptions List with the Exception
                                       Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                       List, the changes only apply to the current policy and not the Exception Template List.

                                       For more information about adding exceptions, see Adding a Firewall Policy Exception
                                       (follow the instructions from step 3).

                                   7. Click Save.”



                                                                                                                              Page 22
                          Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 24 of 46

                                                  PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                    Applicability
                                    https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                    agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

 identifying an attack on the at    Trend Micro Apex Central includes identifying an attack (e.g., ransomware, known advanced
 least one device that takes        persistent threat, social engineering attack, vulnerability attack, lateral movement, suspicious
 advantage of at least one of the   objects, and/or c&c callback, etc.) on the at least one device (e.g., managed products and
 vulnerabilities, based on the      endpoints, etc.) that takes advantage of at least one of the vulnerabilities (e.g., possible
 information;                       vulnerabilities that are relevant to the identified at least one operating system, etc.), based on
                                    the information (e.g., activity at a device, etc.);

                                     Consideration     Effect
                                     Deployment        Apex Central deploys update components
                                     planning          (for example, virus pattern files, scan
                                                       engines, anti‐spam rules, program updates)
                                                       to products based on Deployment Plans.
                                                       These plans deploy to Product Directory
                                                       folders, rather than individual products. A
                                                       well‐structured directory therefore
                                                       simplifies the designation of recipients.
                                    Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                    (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                    “Provides detailed information about managed products registered to the Apex Central server,
                                    such as the managed product version and build number, and the managed product server
                                    operating system

                                    …


                                                                                                                                Page 23
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 25 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                    Applicability

                                   Table 1. Product Status Information Data View

                                    Operating System   The operating system on the managed
                                                       product server or Security Agent
                                                       endpoint
                                    OS Version         The version of the operating system on
                                                       the managed product server or Security
                                                       Agent endpoint
                                    OS Service Pack    The service pack number of the
                                                       operating system on the managed
                                                       product server or Security Agent
                                                       endpoint
                                   Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center

                                   “...
                                   5. In the Certified Safe Software List section, configure the following:
                                   • Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                        that Trend Micro has verified to be safe, using the local pattern.

                                       •   Enable the global Certified Safe Software List (Internet access required): Select to
                                           allow network traffic to applications that Trend Micro has verified to be safe, using the
                                           dynamically updated, cloud‐based pattern.

                                           Important: Querying the global Certified Safe Software List requires that you enable
                                           both the Unauthorized Change Prevention Service and the Certified Safe Software
                                           Service.



                                                                                                                              Page 24
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 26 of 46

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                    Applicability
                                   6. In the Exception section, manage the Exception Template List that applies to this policy
                                   only.
                                       The Apex One Firewall automatically populates the Exceptions List with the Exception
                                       Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                       List, the changes only apply to the current policy and not the Exception Template List.

                                       For more information about adding exceptions, see Adding a Firewall Policy Exception
                                       (follow the instructions from step 3).

                                   7. Click Save.”
                                   https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                   agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

                                   “Detailed Firewall Violation Information

                                   Provides specific firewall configuration information on your network, such as the managed
                                   product that detected the violation, the source and destination of the transmission, and the
                                   total number of firewall violations”

                                    Section                  Settings
                                    Received                 The date and time Apex Central
                                                             received the data from the
                                                             managed product
                                    Generated                The date and time the managed
                                                             product generated the data
                                    Product                  Depending on the related source:
                                    Entity/Endpoint


                                                                                                                           Page 25
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 27 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                      Applicability
                                                             • The display name of the managed
                                                                 product server in Apex Central
                                                             • The name or IP address of the
                                                                 endpoint Product
                                    Product                  The name of the managed product or
                                                             service

                                                             Example: Apex One, ScanMail for
                                                             Microsoft Exchange
                                    Event Type               The type of event that triggered the
                                                             detection

                                                             Example: intrusion, policy violation
                                    Risk Level               The Trend Micro assessment of risk to
                                                             your network

                                                             Example: High security, low security,
                                                             medium security
                                    Traffic/Connection       The direction of the transmission
                                    Protocol                 The protocol the intrusion uses

                                                             Example: HTTP, SMTP, FTP
                                    Source IP                The source IP address of the detected
                                                             threat
                                    Endpoint Port            The port number of the endpoint under
                                                             attack
                                    Endpoint IP              The IP address of the endpoint
                                    Target Application       The application the intrusion targeted

                                                                                                      Page 26
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 28 of 46

                                                  PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                      Applicability
                                    Description              The detailed description of the incident
                                                             by Trend Micro
                                    Action                   The action taken by the managed
                                                             product

                                                             Example: file cleaned, file quarantined,
                                                             file passed
                                    Detections               The total number of detections

                                                             Example: A managed product detects
                                                             10 violation instances of the same type
                                                             on one computer

                                                         Detections = 10
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐51 to B‐52
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                    Feature          Description
                                    ...              ...
                                    Vulnerability    Integration with Vulnerability Protection
                                    Protection       protects Apex One users by automating the
                                    Integration      application of virtual patches before official
                                                     patches become available. Trend Micro
                                                     provides protected endpoints with
                                                     recommended Intrusion Prevention rules
                                                     based on your network performance and
                                                     security priorities.
                                    ...              ...

                                                                                                                      Page 27
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 29 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                  Applicability
                                   https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                   help/introduction/introducing‐control‐/whats‐new‐in‐this‐ve.aspx

                                   “Intrusion Prevention Rules

                                   The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by
                                   Apex Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content
                                   of network packets (and sequences of packets). Based on the conditions set within the
                                   Intrusion Prevention Rule, various actions are then carried out on these packets. These actions
                                   include replacing specifically defined or suspicious byte sequences, or completely dropping
                                   packets and resetting the connection.

                                    •  To filter the list of rules, use the Search box to specify full or partial strings that appear in
                                       any of the columns.
                                    • To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                    • To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of
                                       a rule.”
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                   “The Threat Type column displays the following threat types.

                                    Threat Type           Description
                                    Ransomware            Malware that prevents or limits users
                                                          from accessing their system unless a
                                                          ransom is paid




                                                                                                                                 Page 28
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 30 of 46

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                    Applicability
                                    Known Advanced       Intrusions by attackers that aggressively
                                    Persistent Threat    pursue and compromise chosen targets,
                                    (APT)                often conducted in campaigns—a series
                                                         of failed and successful attempts over
                                                         time to get deeper and deeper into a
                                                         target network—and not isolated
                                                         incidents
                                    Social engineering   Malware or hacker attacks that exploits a
                                    attack               security vulnerability found in
                                                         documents, such as a PDF file
                                    Vulnerability        Malware or hacker attacks that exploits a
                                    attack               security weakness typically found in
                                                         programs and operating systems
                                    Lateral movement     Searches for directories, email, and
                                                         administration servers, and other assets
                                                         to map the internal structure of a
                                                         network, obtain credentials to access
                                                         these systems, and allow the attacker to
                                                         move from system to system
                                    Unknown threats      Suspicious objects (IP addresses,
                                                         domains, file SHA‐1 hash values, email
                                                         messages) with the "high" risk level, as
                                                         detected by Deep Discovery Inspector,
                                                         endpoint security products, or other
                                                         products with Virtual Analyzer
                                    C&C callback         Attempts to communicate with a
                                                         command‐and‐control (C&C) server to



                                                                                                     Page 29
                           Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 31 of 46

                                                    PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                     Applicability
                                                           deliver information, receive instructions,
                                                           and download other malware
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐20
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 code for:                          Trend Micro Apex Central includes code for: automatically applying at least two of the plurality
                                    of mitigation techniques (e.g., threat analysis and/or outbreak control, etc.) including at least
 automatically applying at least    one first mitigation technique of a first mitigation type (e.g., firewall configuration, etc.) and at
 two of the plurality of mitigation least one second mitigation technique of a second mitigation type (e.g., intrusion detection,
 techniques including at least one etc.) to the at least one device (e.g., managed products and endpoints, etc.), for mitigating an
 first mitigation technique of a    effect of the attack (e.g., ransomware, known advanced persistent threat, social engineering
 first mitigation type and at least attack, vulnerability attack, lateral movement, suspicious objects, and/or c&c callback, etc.) on
 one second mitigation technique the at least one device (e.g., managed products and endpoints, etc.) that takes advantage of
 of a second mitigation type to     the at least one vulnerability (e.g., the subset of the possible vulnerabilities that is relevant to
 the at least one device, for       the identified at least one operating system, etc.);
 mitigating an effect of the attack
 on the at least one device that      Consideration Effect
 takes advantage of the at least      Deployment        Apex Central deploys update components
 one vulnerability;                   planning          (for example, virus pattern files, scan
                                                        engines, anti‐spam rules, program updates)
                                                        to products based on Deployment Plans.
                                                        These plans deploy to Product Directory
                                                        folders, rather than individual products. A
                                                        well‐structured directory therefore simplifies
                                                        the designation of recipients.
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)


                                                                                                                                  Page 30
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 32 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                 Applicability
                                   “Provides detailed information about managed products registered to the Apex Central server,
                                   such as the managed product version and build number, and the managed product server
                                   operating system

                                   …

                                   Table 1. Product Status Information Data View

                                    Operating System   The operating system on the managed
                                                       product server or Security Agent
                                                       endpoint
                                    OS Version         The version of the operating system on
                                                       the managed product server or Security
                                                       Agent endpoint
                                    OS Service Pack    The service pack number of the
                                                       operating system on the managed
                                                       product server or Security Agent
                                                       endpoint
                                   Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center

                                   “...
                                   5. In the Certified Safe Software List section, configure the following:
                                   • Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                        that Trend Micro has verified to be safe, using the local pattern.

                                       •   Enable the global Certified Safe Software List (Internet access required): Select to
                                           allow network traffic to applications that Trend Micro has verified to be safe, using the
                                           dynamically updated, cloud‐based pattern.

                                                                                                                              Page 31
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 33 of 46

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                     Applicability

                                          Important: Querying the global Certified Safe Software List requires that you enable
                                          both the Unauthorized Change Prevention Service and the Certified Safe Software
                                          Service.

                                   6. In the Exception section, manage the Exception Template List that applies to this policy
                                   only.
                                       The Apex One Firewall automatically populates the Exceptions List with the Exception
                                       Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                       List, the changes only apply to the current policy and not the Exception Template List.

                                       For more information about adding exceptions, see Adding a Firewall Policy Exception
                                       (follow the instructions from step 3).

                                   7. Click Save.”
                                   https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                   agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

                                   “Detailed Firewall Violation Information

                                   Provides specific firewall configuration information on your network, such as the managed
                                   product that detected the violation, the source and destination of the transmission, and the
                                   total number of firewall violations”

                                    Section              Settings
                                    Received             The date and time Apex Central received
                                                         the data from the


                                                                                                                           Page 32
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 34 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                   Applicability
                                                         managed product
                                    Generated            The date and time the managed product
                                                         generated the data
                                    Product              Depending on the related source:
                                    Entity/Endpoint
                                                         •   The display name of the managed
                                                             product server in Apex Central
                                                         • The name or IP address of the
                                                             endpoint Product
                                    Product              The name of the managed product or
                                                         service

                                                         Example: Apex One, ScanMail for
                                                         Microsoft Exchange
                                    Event Type           The type of event that triggered the
                                                         detection

                                                         Example: intrusion, policy violation
                                    Risk Level           The Trend Micro assessment of risk to
                                                         your network

                                                       Example: High security, low security,
                                                       medium security
                                    Traffic/Connection The direction of the transmission
                                    Protocol           The protocol the intrusion uses

                                                         Example: HTTP, SMTP, FTP



                                                                                                 Page 33
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 35 of 46

                                                   PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                    Applicability
                                    Source IP             The source IP address of the detected
                                                          threat
                                    Endpoint Port         The port number of the endpoint under
                                                          attack
                                    Endpoint IP           The IP address of the endpoint
                                    Target Application    The application the intrusion targeted
                                    Description           The detailed description of the incident
                                                          by Trend Micro
                                    Action                The action taken by the managed
                                                          product

                                                          Example: file cleaned, file quarantined,
                                                          file passed
                                    Detections            The total number of detections

                                                          Example: A managed product detects 10
                                                          violation instances of the same type on
                                                          one computer

                                                        Detections = 10
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐51 to B‐52
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                    Feature         Description
                                    ...             ...
                                    Vulnerabilit    Integration with Vulnerability Protection
                                    y Protection    protects Apex One users by automating the
                                    Integration     application of virtual patches before official

                                                                                                                      Page 34
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 36 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                  Applicability
                                                   patches become available. Trend Micro
                                                   provides protected endpoints with
                                                   recommended Intrusion Prevention rules
                                                   based on your network performance and
                                                   security priorities.
                                    ...            ...
                                   https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                   help/introduction/introducing‐control‐/whats‐new‐in‐this‐ve.aspx

                                   “Intrusion Prevention Rules

                                   The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by
                                   Apex Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content
                                   of network packets (and sequences of packets). Based on the conditions set within the
                                   Intrusion Prevention Rule, various actions are then carried out on these packets. These actions
                                   include replacing specifically defined or suspicious byte sequences, or completely dropping
                                   packets and resetting the connection.

                                    •  To filter the list of rules, use the Search box to specify full or partial strings that appear in
                                       any of the columns.
                                    • To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                    • To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of
                                       a rule.”
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                   “The Threat Type column displays the following threat types.


                                                                                                                                 Page 35
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 37 of 46

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                   Applicability
                                    Threat Type          Description
                                    Ransomware           Malware that prevents or limits users
                                                         from accessing their system unless a
                                                         ransom is paid
                                    Known Advanced       Intrusions by attackers that aggressively
                                    Persistent Threat    pursue and compromise chosen targets,
                                    (APT)                often conducted in campaigns—a series
                                                         of failed and successful attempts over
                                                         time to get deeper and deeper into a
                                                         target network—and not isolated
                                                         incidents
                                    Social engineering   Malware or hacker attacks that exploits
                                    attack               a security vulnerability found in
                                                         documents, such as a PDF file
                                    Vulnerability        Malware or hacker attacks that exploits
                                    attack               a security weakness typically found in
                                                         programs and operating systems
                                    Lateral movement     Searches for directories, email, and
                                                         administration servers, and other assets
                                                         to map the internal structure of a
                                                         network, obtain credentials to access
                                                         these systems, and allow the attacker to
                                                         move from system to system
                                    Unknown threats      Suspicious objects (IP addresses,
                                                         domains, file SHA‐1 hash values, email
                                                         messages) with the "high" risk level, as
                                                         detected by Deep Discovery Inspector,



                                                                                                     Page 36
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 38 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                   Applicability
                                                         endpoint security products, or other
                                                         products with Virtual Analyzer
                                    C&C callback         Attempts to communicate with a
                                                         command‐and‐control (C&C) server to
                                                         deliver information, receive
                                                         instructions, and download other
                                                         malware
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐20
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 wherein the computer program      Trend Micro Apex Central includes code wherein the computer program product is operable
 product is operable such that     such that the effect of the attack (e.g., ransomware, known advanced persistent threat, social
 the effect of the attack is       engineering attack, vulnerability attack, lateral movement, suspicious objects, and/or c&c
 mitigated by preventing the       callback, etc.) is mitigated by preventing the attack from taking advantage (e.g., exploiting,
 attack from taking advantage of   etc.) of the at least one vulnerability (e.g., the subset of the possible vulnerabilities that is
 the at least one vulnerability;   relevant to the identified at least one operating system, etc.);

                                    Consideration     Effect
                                    Deployment        Apex Central deploys update components
                                    planning          (for example, virus pattern files, scan
                                                      engines, anti‐spam rules, program updates)
                                                      to products based on Deployment Plans.
                                                      These plans deploy to Product Directory
                                                      folders, rather than individual products. A
                                                      well‐structured directory therefore simplifies
                                                      the designation of recipients.
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                                                                                                              Page 37
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 39 of 46

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                   Applicability

                                   “Provides detailed information about managed products registered to the Apex Central server,
                                   such as the managed product version and build number, and the managed product server
                                   operating system

                                   …

                                   Table 1. Product Status Information Data View

                                    Operating System   The operating system on the managed
                                                       product server or Security Agent
                                                       endpoint
                                    OS Version         The version of the operating system on
                                                       the managed product server or Security
                                                       Agent endpoint
                                    OS Service Pack    The service pack number of the
                                                       operating system on the managed
                                                       product server or Security Agent
                                                       endpoint
                                   Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center

                                   “...
                                   5. In the Certified Safe Software List section, configure the following:
                                   • Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                        that Trend Micro has verified to be safe, using the local pattern.




                                                                                                                            Page 38
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 40 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                     Applicability
                                       •   Enable the global Certified Safe Software List (Internet access required): Select to
                                           allow network traffic to applications that Trend Micro has verified to be safe, using the
                                           dynamically updated, cloud‐based pattern.

                                           Important: Querying the global Certified Safe Software List requires that you enable
                                           both the Unauthorized Change Prevention Service and the Certified Safe Software
                                           Service.

                                   6. In the Exception section, manage the Exception Template List that applies to this policy
                                   only.
                                       The Apex One Firewall automatically populates the Exceptions List with the Exception
                                       Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                       List, the changes only apply to the current policy and not the Exception Template List.

                                       For more information about adding exceptions, see Adding a Firewall Policy Exception
                                       (follow the instructions from step 3).

                                   7. Click Save.”
                                   https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                   agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

                                   “Detailed Firewall Violation Information

                                   Provides specific firewall configuration information on your network, such as the managed
                                   product that detected the violation, the source and destination of the transmission, and the
                                   total number of firewall violations”



                                                                                                                              Page 39
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 41 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                   Applicability
                                    Section              Settings
                                    Received             The date and time Apex Central received
                                                         the data from the
                                                         managed product
                                    Generated            The date and time the managed product
                                                         generated the data
                                    Product              Depending on the related source:
                                    Entity/Endpoint
                                                         •   The display name of the managed
                                                             product server in Apex Central
                                                         • The name or IP address of the
                                                             endpoint Product
                                    Product              The name of the managed product or
                                                         service

                                                         Example: Apex One, ScanMail for
                                                         Microsoft Exchange
                                    Event Type           The type of event that triggered the
                                                         detection

                                                         Example: intrusion, policy violation
                                    Risk Level           The Trend Micro assessment of risk to
                                                         your network

                                                       Example: High security, low security,
                                                       medium security
                                    Traffic/Connection The direction of the transmission
                                    Protocol           The protocol the intrusion uses

                                                                                                   Page 40
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 42 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                   Applicability

                                                         Example: HTTP, SMTP, FTP
                                    Source IP            The source IP address of the detected
                                                         threat
                                    Endpoint Port        The port number of the endpoint under
                                                         attack
                                    Endpoint IP          The IP address of the endpoint
                                    Target Application   The application the intrusion targeted
                                    Description          The detailed description of the incident
                                                         by Trend Micro
                                    Action               The action taken by the managed
                                                         product

                                                         Example: file cleaned, file quarantined,
                                                         file passed
                                    Detections           The total number of detections

                                                         Example: A managed product detects 10
                                                         violation instances of the same type on
                                                         one computer

                                                        Detections = 10
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐51 to B‐52
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                    Feature         Description
                                    ...             ...


                                                                                                                      Page 41
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 43 of 46

                                                 PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                  Applicability
                                    Vulnerabilit Integration with Vulnerability Protection
                                    y Protection protects Apex One users by automating the
                                    Integration application of virtual patches before official
                                                   patches become available. Trend Micro
                                                   provides protected endpoints with
                                                   recommended Intrusion Prevention rules
                                                   based on your network performance and
                                                   security priorities.
                                    ...            ...
                                   https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                   help/introduction/introducing‐control‐/whats‐new‐in‐this‐ve.aspx

                                   “Intrusion Prevention Rules

                                   The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by
                                   Apex Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content
                                   of network packets (and sequences of packets). Based on the conditions set within the
                                   Intrusion Prevention Rule, various actions are then carried out on these packets. These actions
                                   include replacing specifically defined or suspicious byte sequences, or completely dropping
                                   packets and resetting the connection.

                                    •  To filter the list of rules, use the Search box to specify full or partial strings that appear in
                                       any of the columns.
                                    • To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                    • To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of
                                       a rule.”
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                                                                                                                 Page 42
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 44 of 46

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                   Applicability

                                   “The Threat Type column displays the following threat types.

                                    Threat Type          Description
                                    Ransomware           Malware that prevents or limits users
                                                         from accessing their system unless a
                                                         ransom is paid
                                    Known Advanced       Intrusions by attackers that aggressively
                                    Persistent Threat    pursue and compromise chosen targets,
                                    (APT)                often conducted in campaigns—a series
                                                         of failed and successful attempts over
                                                         time to get deeper and deeper into a
                                                         target network—and not isolated
                                                         incidents
                                    Social engineering   Malware or hacker attacks that exploits
                                    attack               a security vulnerability found in
                                                         documents, such as a PDF file
                                    Vulnerability        Malware or hacker attacks that exploits
                                    attack               a security weakness typically found in
                                                         programs and operating systems
                                    Lateral movement     Searches for directories, email, and
                                                         administration servers, and other assets
                                                         to map the internal structure of a
                                                         network, obtain credentials to access
                                                         these systems, and allow the attacker to
                                                         move from system to system
                                    Unknown threats      Suspicious objects (IP addresses,
                                                         domains, file SHA‐1 hash values, email

                                                                                                     Page 43
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 45 of 46

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                   Applicability
                                                         messages) with the "high" risk level, as
                                                         detected by Deep Discovery Inspector,
                                                         endpoint security products, or other
                                                         products with Virtual Analyzer
                                    C&C callback         Attempts to communicate with a
                                                         command‐and‐control (C&C) server to
                                                         deliver information, receive
                                                         instructions, and download other
                                                         malware
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐20
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 wherein the computer program      Trend Micro Apex Central includes wherein the computer program product is operable such
 product is operable such that     that one or more of the plurality of mitigation techniques (e.g., threat analysis and/or outbreak
 one or more of the plurality of   control, etc.) is identified based on an identification of an operating system (e.g., a Windows,
 mitigation techniques is          Mac, Linux, and/or Android operating system, etc.).
 identified based on an
 identification of an operating    “Vulnerability attack
 system.
                                   Malware or hacker attacks that exploits a security weakness typically found in programs and
                                   operating systems (pg 3‐10)”
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐10
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                   “Procedure
                                   1. Go to Administration > Security Agent Download.
                                   2. Select the operating system.


                                                                                                                             Page 44
                         Case 6:21-cv-00330-ADA Document 1-8 Filed 04/06/21 Page 46 of 46

                                                PRELIMINARY CLAIM CHART

Patent No. 9,100,431, Claim 14: Trend Micro’s Apex Central

        Claim 14 Elements                                                    Applicability
                                    • Windows 64‐bit: Select to create a 64‐bit MSI installation package for Apex One Security
                                       Agents
                                    • Windows 32‐bit: Select to create a 32‐bit MSI installation package for Apex One Security
                                       Agents
                                    • Mac OS: Select to create a ZIP installation package for Apex One (Mac) Security Agents”
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 9‐3
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)




                                                                                                                          Page 45
